                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                 ORLANDO DIVISION


OVIEDO MEDICAL CENTER, LLC,

                     Plaintiff,

v.                                                      Case No: 6:19-cv-1711-Orl-78EJK

ADVENTIS HEALTH
SYSTEM/SUNBELT, INC.,

                     Defendant.
                                          /

                                          ORDER

       THIS CAUSE is before the Court on Plaintiff’s Motion for Entry of a Preliminary

Injunction (Doc. 23) and Defendant’s Response in Opposition (Doc. 36). The Court held

a hearing on the Motion on October 10, 2019. (See Doc. 39). For the reasons set forth

herein, the Motion is denied.

I.     BACKGROUND

       Plaintiff owns and operates a twenty-two bed emergency department (“Oviedo

ER”) in connection with the operation of its acute care hospital. (Doc. 1, ¶ 2). Plaintiff

purchased Oviedo ER from Central Florida Regional Hospital, Inc. in 2017. (See Doc. 23-

5 at 18–22). The facility originally opened as a freestanding emergency services facility

in 2013. (See Doc. 1, ¶¶ 11–12). Oviedo ER has been used to designate the emergency

services provided by Plaintiff and its predecessor since the facility opened in 2013,

including fictitious name registrations with the State of Florida. (Id. ¶¶ 11, 16–17).

       In the fall of 2018, Defendant sent invitations announcing a new freestanding

emergency facility to be located less than one mile from Plaintiff’s current facility. (Id.
¶¶ 43–44). The new facility is planned to be named AdventHealth Oviedo ER. (See

generally Doc. 36). After viewing the announcement, Plaintiff sent three letters to

Defendant asserting its rights to the mark Oviedo ER. (Doc. 1, ¶¶ 52–58). Defendant

responded to the first letter on December 6, 2018, but did not respond to the subsequent

letters. (See Doc. 23-5, ¶¶ 19–22). On or about May 30, 2019, Defendant erected a sign

on the site of its new facility using the name AdventHealth Oviedo ER. (Id. ¶ 23).

Defendant’s facility, under the name AdventHealth Oviedo ER, is scheduled to open on

October 17, 2019. (Doc. 36-11, ¶ 3). Plaintiff seeks a preliminary injunction preventing

Defendant from using Oviedo ER in its name.

II.    LEGAL STANDARD

       A district court may only grant injunctive relief if the moving party establishes: “(1)

it has a substantial likelihood of success on the merits; (2) irreparable injury will be

suffered unless the injunction issues; (3) the threatened injury to the movant outweighs

whatever damage the proposed injunction may cause the opposing party; and (4) if

issued, the injunction would not be adverse to the public interest.” Siegel v. LePore, 234

F.3d 1163, 1176 (11th Cir. 2000). “In this Circuit, ‘[a] preliminary injunction is an

extraordinary and drastic remedy not to be granted unless the movant clearly established

the burden of persuasion’ as to each of the four prerequisites.” Id. (quoting McDonald’s

Corp. v. Robertson, 147 F.3d 1301, 1306 (11th Cir. 1998)).

III.   DISCUSSION

       Having considered the parties’ arguments and evidence, the Court agrees that

there is a substantial likelihood of success on the merits in this case. There is evidence

that Plaintiff purchased the goodwill and marks of the business from Central Florida




                                              2
Regional Hospital, Inc. in 2017 because it purchased the entire business as a going

matter. Since that time, Plaintiff has used and promoted the Oviedo ER mark. Moreover,

there is significant evidence that the public actually associates the term “Oviedo ER” with

Plaintiff’s business and services. Finally, confusion is likely to occur based on the

similarity of the marks used, the nearly identical services being rendered to the same

customer base, and the parties’ services being advertised in similar fashions.

Nevertheless, Plaintiff has failed to establish irreparable harm, and therefore, no

preliminary injunction will issue. 1 See Seigel, 234 F. 3d at 1176 (stating that “even if

Plaintiffs establish a likelihood of success on the merits, the absence of a substantial

likelihood of irreparable injury would, standing alone, make preliminary injunctive relief

improper”).

       At the outset, the Court finds that Plaintiff unnecessarily delayed in seeking

injunctive relief after learning of Defendant’s intention to use a nearly identical name and

mark for its new facility. “[A] party’s failure to act with speed or urgency in moving for a

preliminary injunction necessarily undermines a finding of irreparable harm.” Wreal, LLC




       1  Historically, plaintiffs that establish a likelihood of success on the merits of a
trademark infringement claim have enjoyed a presumption of irreparable harm in this
Circuit. However, that presumption has been called into question by the Supreme Court’s
decisions in eBay Inc. v. MercExchange, L.L.C., 547 U.S. 388, 391 (2006) (concluding
that the party seeking injunctive relief must satisfy each prong of the four-factor test before
court may grant an injunction), and Winter v. Natural Resources Defense Council, Inc.,
555 U.S. 7, 23 (2008) (requiring a plaintiff seeking a preliminary injunction to demonstrate
that irreparable harm is “likely” in the absence of an injunction); see also N. Am. Med.
Corp. v. Axiom Worldwide, Inc., 522, F.3d 1211, 1227–28 (11th Cir. 2008) (questioning
whether courts may presume irreparable harm in trademark infringement cases but
declining to address “whether such a presumption is the equivalent of the categorical
rules rejected by the Court in eBay”). Nevertheless, to the extent Plaintiff may be entitled
to the presumption, the evidence of unreasonable delay is sufficient to overcome any
such presumption.



                                              3
v. Amazon.com, Inc., 840 F.3d 1244, 1248 (11th Cir. 2016) (citations omitted). “A delay

in seeking a preliminary injunction of even only a few months—though not necessarily

fatal—militates against a finding of irreparable harm.” Id.; see also Tiber Labs., LLC v.

Hawthorn Pharm., Inc., 527 F. Supp. 2d 1373, 1381 (N.D. Ga. 2007) (“Where the movant

‘unduly delayed in bringing suit,’ however, ‘thereby negating the idea of irreparability,’ a

preliminary injunction should not issue.” (quoting Polymer Techs., Inc. v. Bridwell, 103

F.3d 970, 974 (Fed. Cir. 1996)). “As such, it is not uncommon for courts to deny a

preliminary injunction in the face of unexplained delays of more than two months.” InVue

Sec. Prods. Inc. v. Vanguard Prods. Grp., Inc., No. 8:18-cv-2548-T-33SPF, 2019 WL

4671143, at *6 (M.D. Fla. July 1, 2019), report and recommendation adopted, 2019 WL

4673755 (M.D. Fla. Aug. 15, 2019).

       “[T]wo time periods are relevant in determining whether a plaintiff acts promptly in

seeking judicial relief: (1) a plaintiff cannot delay in filing a complaint after discovering a

potential infringer, and (2) a plaintiff must move quickly in filing a motion for a preliminary

injunction once a complaint has been filed.” Menudo Int’l, LLC v. In Miami Prod., LLC, No.

17-21559-Civ-TORRES, 2017 WL 4919222, at *5 (S.D. Fla. Oct. 31, 2017). “If either is

unreasonably delayed, a finding of irreparable harm is significantly weakened.” Id.

Plaintiff’s delay falls into the former category.

       There is undisputed evidence that Plaintiff first learned of Defendant’s intention to

use Oviedo ER in it name by at least November 1, 2018. (See, e.g., Doc. 23-1, ¶ 32; Doc.

23-5, ¶¶ 13–14). Thereafter, Plaintiff sent a cease and desist letter to which Defendant

responded on December 6, 2018. In its response, Defendant stated that it would use the

name AdventHealth Oviedo ER and that it “consider[ed] this matter closed.” (Doc. 23-5




                                               4
at 48–49). Accordingly, by at least December 6, 2018, Plaintiff knew that Defendant

intended to move forward with its planned naming scheme but failed to seek relief for

nearly nine months. Cf. Badillo v. Playboy Entm’t Grp., Inc., No. 8:04-CV-591-T-30TBM,

2004 WL 1013372, at *2 (M.D. Fla. Apr. 16, 2004) (holding that the plaintiff should have

“filed their action after it became clear that Defendants would not cease and desist from

further [infringement]”).

       Even assuming that it was reasonable for Plaintiff to send two more cease and

desist letters in January and April 2019, and to delay seeking an injunction while it awaited

a response, Plaintiff has not presented any explanation for the additional four-month delay

in seeking a preliminary injunction after the final letter was sent. See Seiko Kabushiki

Kaisha v. Swiss Watch Int’l, Inc., 188 F. Supp. 2d 1350, 1356 (S.D. Fla. 2002) (“Even

giving Plaintiff credit for attempting to reach a settlement without litigation, there remains

a three-month delay between Plaintiff’s last communication with Defendants and

commencement of this suit.”). Additionally, Plaintiff was definitively on notice of

Defendant’s position by, at the absolute latest, May 30, 2019, when it learned that

Defendant was advertising under the name AdventHealth Oviedo ER. Yet, armed with

Defendant’s December 6, 2018 letter and clear evidence of Defendant’s intent, Plaintiff

still waited over three months to seek any relief. This delay in seeking relief—ranging from

three to nearly nine months—weighs heavily against any finding of irreparable harm.

       Moreover, Plaintiff relies on speculative and unproven risks of reputational harm

to establish irreparable harm. “A preliminary injunction may not be entered ‘based only

on a possibility of irreparable harm.’” Hoop Culture, Inc. v. GAP Inc., 648 F. App’x 981,

985 (11th Cir. 2016) (quoting Winter v. Nat. Res. Def. Council, Inc., 555 U.S. 7, 21–22




                                              5
(2008)). “Speculative injury is not sufficient; there must be more than an unfounded fear

on the part of the applicant.” Nivel Parts & Mfg. Co. v. Textron, Inc., No. 3:17-cv-146-J-

32JRK, 2017 WL 1552034, at *1 (M.D. Fla. May 1, 2017).

       Plaintiff’s only alleged basis for irreparable harm is the possibility that a patient

may have a bad experience at Defendant’s facility and improperly attribute it to Plaintiff’s

facility, thus causing a decline in Plaintiff’s reputation and goodwill. While a strong

showing of consumer confusion can support a finding of irreparable harm, under the

circumstances in this case, the connection between confusion and harm is simply too

attenuated to support a strong finding of irreparable harm. Here, confusion would have to

persist—unbroken—through travel to the physical location, admission, treatment,

payment, and discharge from the facility. There is no evidence in the record, aside from

the conclusory statements in the affidavit of Plaintiff’s former administrator, to support

consumer confusion once the consumer has been admitted to the facility. In other words,

Plaintiff would have needed to make a showing of a likelihood of persistent and unbroken

consumer confusion that is simply not supported by this record. Based on the delay in

seeking relief and lack of evidence to support Plaintiff’s alleged harm, Plaintiff has not

met the high burden of establishing irreparable harm, and the Motion is due to be denied. 2




       2   Because Plaintiff has not shown that irreparable injury is likely to occur absent
the issuance of a preliminary injunction, this Court need not address the remaining
factors. See Snook v. Tr. Co. of Georgia Bank of Savannah, 909 F.2d 480, 487 (11th Cir.
1990) (“Having determined that the district court acted within its discretion in finding no
irreparable injury, we need not address the balance of harm between the plaintiffs and
the trustees or whether the public interest would be disserved by a grant of injunctive
relief.” (citing Ne. Fla. Chapter of Ass’n of Gen. Contractors of Am. v. City of Jacksonville,
896 F.2d 1283, 1285 (11th Cir. 1990))); Help at Home, Inc. v. CAM Enters., LLC, No. 14-
80255-CIV, 2014 WL 12300316, at *1 (S.D. Fla. Aug. 8, 2014), report and
recommendation adopted, 2014 WL 12279516 (S.D. Fla. Sept. 17, 2014) (“In determining



                                              6
      Accordingly, it is hereby ORDERED and ADJUDGED that Plaintiff’s Motion for

Entry of a Preliminary Injunction (Doc. 23) is DENIED.

      DONE AND ORDERED in Orlando, Florida on October 15, 2019.




Copies furnished to:

Counsel of Record




whether a preliminary injunction is appropriate, if a court determines that a plaintiff has
failed to demonstrate any one of the four factors, it need not address the other three.”).



                                            7
